Citation Nr: 1724608	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes.

4.  Entitlement to an initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to February 1968, and from February 1968 to April 1970.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for asbestosis.  Because there was evidence of other diagnosed lung disorders, the claim on appeal was recharacterized to encompass all diagnosed disabilities.

In June 2011, the Board remanded the appeal to afford the Veteran a Board hearing at the RO.  In September 2011, the Veteran withdrew his request for a hearing.  In July 2015, the Board sent a letter notifying him that the Veterans Law Judge who conducted a June 2010 hearing was no longer employed by the Board, and offered him an opportunity for another hearing.  The June 2010 hearing only addressed an issue that was previously on appeal, that of service connection for diabetes; thus, there has been no Board hearing for the current issues on appeal.  The letter advised the Veteran that if he did not respond within 30 days of the letter, then the Board would assume that he does not want another hearing.  He did not respond.  

In January 2012, the Board remanded the appeal for additional development.  In a May 2014 decision, the Board denied service connection for a lung disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the May 2014 Board decision for compliance with the directives contained in the Joint Motion.

In July 2015, the Veteran perfected an appeal for an initial rating in excess of 20 percent for diabetes.  This appeal proceeded from a September 2011 rating decision, which implemented the Board's June 2011 decision to restore service connection for diabetes effective on May 5, 2005, and assigned an initial 20 percent rating. 

In September 2015, the Board remanded the appeal for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

A December 2015 rating decision granted service connection for diabetic peripheral neuropathy of the lower extremities, assigning each a 10 percent rating, and denied service connection for diabetic peripheral neuropathy of the upper extremities.  The Veteran perfected an appeal of the initial ratings for diabetic peripheral neuropathy of the lower extremities and denial of service connection for diabetic peripheral neuropathy of the left upper extremity.  

Then, a February 2017 rating decision increased the rating for diabetic peripheral neuropathy of the lower extremities to 20 percent each effective January 4, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lung disorder, to include asbestosis, did not have its onset in active service or for many years thereafter, and it is not related to such service.

2.  Peripheral neuropathy of the left upper extremity did not have its onset in active service or for many years thereafter, and it is not related to such service or service-connected diabetes.

3.  The Veteran's diabetes requires insulin and a restricted diet, but not regulation of activities.

4.  Prior to January 4, 2017, the Veteran's diabetic peripheral neuropathy of the lower extremities had not more nearly approximated moderate incomplete paralysis of the sciatic nerve.

5.  From January 4, 2017, the Veteran's diabetic peripheral neuropathy of the lower extremities has not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for an initial rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for an initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8620 (2016).

5.  The criteria for an initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claims for higher ratings for diabetes and peripheral neuropathy of the lower extremities arise from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  

With respect to the claims for service connection for a lung disorder and peripheral neuropathy of the left upper extremity, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in April 2009 and September 2015.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his lung disorder in September 2007 and February 2012.  As additional records were added to the claims file, the Board requested another examination which was provided in January 2017.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

VA provided the Veteran with examinations to determine the nature and severity of his diabetes and associated complications in September 2007, February 2012, and January 2017.  Those examination reports are also thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria, noting all peripheral neuropathy due to diabetes.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Lung Disorder, to Include Asbestosis

The Veteran asserts that he has a lung disorder, namely asbestosis, related to his in-service exposure to asbestos.

In various written statements, the Veteran reported that he served as a fireman and machinist mate serving aboard the U.S.S. Ticonderoga and U.S.S. Gearing, and that he served in Navy ship yards and was exposed to asbestos. 

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis with respect to a lung disorder or asbestosis.  There were no abnormalities with respect to the lungs or chest on discharge examination in April 1970. 

A January 1974 Reserve duty examination also noted no abnormalities with respect to the lungs, and the Veteran denied having a history of shortness of breath, chronic cough, or chest pain at that time. 

At a December 1991 VA examination, the Veteran reported a 60-plus pack year history of smoking and that he continued to smoke 2 packs per day.  Examination revealed that respirations were regular and the chest was clear to auscultation without rales, rhonchi, rubs, or wheezes.

A February 1993 chest x-ray revealed no evidence of acute disease.  A chest x-ray report dated one week later revealed complaints of shortness of breath of one-week duration.  The x-rays revealed interval development of the right lower lobe.

A March 1999 private pulmonary consultation report reflects that the Veteran had the following evidence of asbestosis and asbestos-related pleural disease: history of significant exposure to asbestos, latency period of greater than 15 years between the time of exposure and development of signs and symptoms, pulmonary function tests demonstrating a reduced vital capacity and restrictive pattern, chest x-rays showing small irregular opacities, pleural plaques, and pleural thickening.  

A March 1999 VA treatment record shows that the Veteran presented with a few-day history of cough, sputum, and sore throat.  He reported a history of pneumonia.  He expressed his belief that he had an asbestos problem.  X-rays revealed stable chronic obstructive pulmonary disease (COPD) changes.  An impression of mild bronchitis in a patient with COPD was indicated.

At an August 2007 VA examination, the Veteran reported a history of asthma diagnosed in 1990.  After testing, the examiner provided diagnoses of asthma and emphysema, which he noted was also known as COPD, a mild restrictive lung disease with no response to bronchodilators.  The examiner reported that chest x-rays revealed interstitial lung disease or mild fibrosis but no evidence of pleural plaques or calcium deposits and, therefore, no evidence of deposition related to asbestos exposure.  The examiner noted that it is understood that this is not the final definitive test and a CT scan would be the best test.  The examiner stated that the primary effects of asbestos disease or asbestosis are a restrictive picture with early loss of DLCO or decline in DLCO, chronic dyspnea, and history of cough that is disproportionate to the amount of disease seen, and the Veteran has none of these.  The examiner noted that the Veteran does have asthma for which he is on many medications.

At a February 2012 VA examination, the Veteran reported that he was exposed to asbestos in service while serving as a fireman, boilerman, and machinist mate on ships with known asbestos such as a the U.S.S. Ticonderoga.  A chest x-ray study showed no acute infiltrates or effusions or significant interval change.  A CT scan reflected no change in few small bilateral parenchymal and pleural based nodules, and mild left pleural thickening.  After examination and pulmonary function tests, the examiner provided a diagnosis of COPD and noted that there was no current objective evidence of asbestosis on examination.  Based on a review of the claims file and medical literature, the examiner opined that the Veteran's COPD was not caused by or a result of service.  In so finding, the examiner noted that the Veteran's COPD was likely attributable to his 25-year, 2 pack per day cigarette habit.  The examiner noted that the Veteran did not meet the diagnostic criteria for asbestosis as evident by the DLCO findings on pulmonary function tests.

At a January 2017 VA examination, the Veteran reported working on ships for several years in the 1960s, tearing out lagging with heavy asbestos exposure.  He also reporting smoking for about 21 years, quitting in 1990.  He stated that he was diagnosed with asthma in 1998 based on symptoms and pulmonary function tests, and was started on inhalers.  On a CT scan in 2012, he was noted to have an area of pleural thickening in the left upper lobe with a single area of calcification but no evidence of interstitial lung disease or asbestosis.  After a CT scan and pulmonary function tests, the examiner provided a diagnosis of asthma.  

The examiner stated that the Veteran clearly had asbestos exposure in service but does not have asbestosis.  The examiner stated that asbestosis is an interstitial lung disease directly related to asbestos exposure.  The examiner stated that a CT scan is the current, clinical gold standard for diagnosing asbestosis and the Veteran has no evidence of asbestosis on his current CT scan.  The examiner noted that the Veteran has no rales and a normal DLCO which are consistent with not having asbestosis.  The examiner explained that the mild restriction on pulmonary function tests is a non-specific finding and likely related to the Veteran's body habitus.  The examiner concluded that no further evaluation for asbestosis was required at this time.  The examiner stated that the Veteran does have a small area of pleural thickening in the left upper lobe with several areas of calcification which has been stable since 2012.  The examiner stated that while this is likely an early pleural plaque consistent with asbestos exposure, pleural plaques are benign sequellae of asbestos exposure and do not cause symptoms or affect pulmonary function tests.  The examiner concluded that no additional workup was required at this time.  The examiner stated that the Veteran has several pulmonary nodules which appear stable when compared with 2012, but noted that these nodules appear completely benign and are too small to cause any symptoms.  

Given the evidence above, the Veteran has current diagnoses of asthma and COPD.  However, the Board finds that the Veteran's asthma and COPD did not have their onset in active service or for many years thereafter, and they are not related to such service.  The record does not document asthma or COPD until the 1990s, over 20 years after his discharge from service.  There were no relevant complaints in service and the lungs and chest were indicated as normal at discharge and on reserve duty examination a few years later.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, none of the probative evidence indicates a relationship between the Veteran's service and his current asthma or COPD.  The February 2012 examiner found no relationship between the Veteran's COPD and service, and the January 2017 examiner indicated that the Veteran does not have a lung disorder related to his in-service asbestos exposure.  The Board also notes that asthma and COPD are not among the diseases known to be associated with asbestos exposure.

Turning to the Veteran's main assertion that he has a lung disorder due to his in-service asbestos exposure, the record does not show a diagnosis of asbestosis or other disease associated with such exposure.  Both the February 2012 and January 2017 examiners specifically determined that such a diagnosis was not warranted.  While the March 1999 private physician stated that the Veteran had evidence of asbestosis, the August 2007, February 2012, and January 2017 VA examiners all stated that he does not have asbestosis.  Of note, the January 2017 examiner stated that the Veteran has no evidence of asbestosis on current CT scan, which is the gold standard for diagnosing asbestosis.  As such, the Board finds the more recent VA examiners' opinions to be of greater probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, while the Veteran had asbestos exposure in service, the Board finds that he currently does not have a disorder due to such exposure.  

With respect to the medical treatises submitted by the Veteran's representative in June 2015, the Board observes that medical treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, there is no probative opinion from a medical professional showing a current diagnosis of asbestosis or relating any of the Veteran's lung disorders to his asbestos exposure.  Standing alone, the medical treatises are simply too general to make a causal link between the Veteran's lung disorder and service that is more than speculative in nature.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as difficulty breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disability.  As discussed above, the medical evidence shows that he does not have asbestosis and his asthma and COPD are not related to active service.

In conclusion, service connection for a lung disorder, to include asbestosis, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Left Upper Extremity

The Veteran asserts that he has peripheral neuropathy of the left upper extremity as secondary to his service-connected diabetes.

In a February 2012 VA examination report, the examiner indicated that the Veteran did not have diabetic peripheral neuropathy.

In a September 2016 VA examination report, the examiner stated that a recent EMG study dated in August 2016 noted the presence of bilateral carpal tunnel syndrome, as well as cubital tunnel syndrome and evidence of chronic left C5-6 radiculopathy.  The examiner noted that chronic left C8-T1 radiculopathy could not be excluded.  Based on examination and the EMG study, the examiner provided a diagnosis of diabetic neuropathy of the lower extremities, but not of the upper extremities.  

In a January 2017 VA examination report, the examiner opined that the Veteran's upper extremity peripheral neuropathy was not caused by or a result of his service-connected diabetes.  The examiner explained that the results of an August 2016 EMG/NCS study show that the neurologic symptoms of the left upper extremity are a result of carpal and cubital tunnel syndromes and the radicular symptoms are most likely associated with left C5-6 and C8-T1 radiculopathies.  

Given the above, the record does not show that the Veteran has diabetic peripheral neuropathy of the left upper extremity.  Rather, his symptoms have been attributed to the nonservice-connected disabilities of carpal tunnel syndrome, cubital tunnel syndrome, and cervical radiculopathy.  There is also no evidence that his peripheral neuropathy of the left upper extremity has been aggravated by his diabetes.  Thus, the Board finds that the Veteran's peripheral neuropathy of the left upper extremity is not proximately due to, the result of, or aggravated by his service-connected diabetes.  

As there is no objective evidence that the Veteran's peripheral neuropathy of the left upper extremity had its onset in active service or for many years thereafter, or is related to such service, service connection on a direct basis is also not warranted.  Further, with no objective evidence that the peripheral neuropathy of the left upper extremity began within the presumptive period under the regulations pertaining to exposure to certain herbicides, service connection on a presumptive basis is also not warranted.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  

In conclusion, service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Effective May 5, 2005, the Veteran's diabetes has been rated at 20 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).  

Under Diagnostic Code 7913, a 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  A 60 percent rating is warranted for diabetes requiring insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for diabetes requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119.

Thus, to warrant a higher initial rating, the Veteran's diabetes must require the regulation of activities, defined as the avoidance of strenuous occupational and recreational activities.  However, the record does not show that the Veteran's diabetes requires regulation of activities.  At each of the August 2007, February 2012, and January 2017 VA examinations, the Veteran indicated that his diabetes requires insulin, oral medication, and a restricted diet.  The February 2012 and January 2017 examiners specifically indicated that the Veteran does not require regulation of activities as part of medical management of diabetes.  The January 2017 examiner stated that the Veteran's diabetes does not result in any functional limitation.  Thus, the Board finds that the Veteran's diabetes requires insulin and a restricted diet, but not regulation of activities.  Thus, a higher initial rating is not warranted.

The Board has also considered whether any other applicable rating criteria may enable a higher rating for the Veteran's diabetes.  However, there are no other relevant diagnostic codes for consideration.  The Veteran has been separately rated for erectile dysfunction and retinopathy.  However, the ratings for those disabilities are not before the Board.

In conclusion, an initial rating in excess of 20 percent for diabetes is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Effective July 28, 2015, the Veteran's diabetic peripheral neuropathy of the right lower extremity has been rated under Diagnostic Code 8620.  38 C.F.R. § 4.124a (2016).  The disability has been rated at 10 percent prior to January 4, 2017 and 20 percent from January 4, 2017.

Also effective July 28, 2015, the Veteran's diabetic peripheral neuropathy of the left lower extremity has been rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  This disability also has been rated at 10 percent prior to January 4, 2017 and 20 percent from January 4, 2017.

Under Diagnostic Code 8520 for disability of the sciatic nerve, an 80 percent rating is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a.

Diagnostic Code 8620 refers to neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016). 

At the September 2016 VA examination, the Veteran reported mild constant pain, moderate intermittent pain, and moderate numbness in the lower extremities.  Strength in the lower extremities was normal.  Deep tendon reflexes were a normal 2+ at the knees but a decreased 1+ at the ankles.  Light touch was normal at the thigh and knee and ankle/lower leg but decreased at the feet and toes.  Position sense and vibration sensation were normal.  Cold sensation was not tested.  The Veteran did not have muscle atrophy and there were no trophic changes attributable to diabetic peripheral neuropathy of the lower extremities.  The examiner indicated that the Veteran's diabetic peripheral neuropathy of the lower extremities involved incomplete paralysis of the sciatic nerve and the severity was mild.  The examiner stated that the Veteran's diabetic peripheral neuropathy of the lower extremities did not impact his ability to work.

At the January 4, 2017 VA examination, the Veteran reported that his diabetic peripheral neuropathy of the lower extremities has remained stable and unchanged since the September 2016 VA examination.  He denied constant or intermittent pain but complained of mild paresthesias and/or dysesthesias and numbness.  Strength in the lower extremities was normal.  Deep tendon reflexes were a normal 2+ in the knees but a decreased 1+ at the ankles.  Light touch was normal at the thigh and knee but decreased at the ankle/lower leg and feet and toes.  Position sense was decreased.  Vibration and cold sensation was absent.  The Veteran did not have muscle atrophy but there were trophic changes, including dry skin, attributable to diabetic peripheral neuropathy of the lower extremities.  The examiner indicated that the Veteran's diabetic peripheral neuropathy of the lower extremities involved the sciatic and femoral nerves and their severity was mild.  The examiner stated that the Veteran's diabetic peripheral neuropathy of the lower extremities impacts his ability to work, resulting in mild functional limitation.

Given the above, the Board finds that prior to January 4, 2017, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities had not more nearly approximated moderate incomplete paralysis of the sciatic nerve.  While the Veteran reported pain and numbness at the September 2016 examination, strength was normal with no atrophy, deep tendon reflexes were only slightly decreased at the ankles, and light touch was only decreased at the feet and toes.  Moreover, the examiner described the Veteran's diabetic peripheral neuropathy of the lower extremities as mild and stated that the disability had no impact on his ability to work.  Thus, an initial rating in excess of 10 percent is not warranted.

From January 4, 2017, the Board finds that the Veteran's diabetic peripheral neuropathy of the right and left lower extremities has not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.  At the examination on that date, the Veteran reported that his diabetic peripheral neuropathy has remained the same since the last examination.  While he complained of mild paresthesias and/or dysesthesias and numbness, he denied constant or intermittent pain, and findings were similar to the earlier examination.  Moreover, the examiner described the Veteran's diabetic peripheral neuropathy of the lower extremities as mild and stated that the disability results in mild functional limitation.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, higher initial ratings for diabetic peripheral neuropathy of the right and left lower extremities are not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Additional Considerations

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected diabetes and associated peripheral neuropathy, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, which are the requirement of insulin and a restricted diet for diabetes, and pain and numbness for diabetic peripheral neuropathy of the lower extremities.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected diabetes or diabetic peripheral neuropathy.  The January 2017 examiner stated that the Veteran's diabetes does not result in any functional limitation and his diabetic peripheral neuropathy of the lower extremities results in mild functional limitation.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lung disorder, to include asbestosis, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes, is denied.

An initial rating in excess of 20 percent for diabetes is denied.

An initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent prior to January 4, 2017 and in excess of 20 percent from January 4, 2017 for diabetic peripheral neuropathy of the left lower extremity is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


